Jimenez Law Firm
1108 Arbroid Drive
undefined
Englewood, FL 34223

In re Application of: ERIC DICKINSON
Serial No.: 16914381         
Filed: June 28, 2020
Docket: EFE0002US
Title: METHOD AND SYSTEM FOR CONFIGURING HVAC SYSTEMS
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed on 08 March 2022 to request Expedited Examination pursuit to earlier filed Track One and Derivation. 

The petition is DISMISSED.

REVIEW OF FACTS

	A request for prioritized examination under Track I was dismissed on June 28, 2020.  No petition relating to derivation proceedings has been filed in this application. 

	The petition for Expedited Examination presents no basis for the request other it is pursuit to filing of the above petitions.  

REGULATION AND PRACTICE

708.02    Petition To Make Special

New applications ordinarily are taken up for examination in the order of their effective United States filing dates. Certain exceptions are made by way of petitions to make special, which may be granted under the conditions set forth below. Any statement in support of a petition to make special must be based on a good faith belief that the invention in fact qualifies for special status. See 37 CFR 1.56  and 11.18. Advancement of examination under 37 CFR 1.102 may be sought via a petition to make special under 37 CFR 1.102(c) - (d), or via a request for prioritized examination under 37 CFR 1.102(e).

Any petition to make special, other than those based on applicant’s health or age or participation in the Patent Prosecution Highway (PPH) pilot program, filed on or after August 25, 2006 must meet the requirements for the revised accelerated examination program set forth in MPEP § 708.02(a). For prioritized examination under 37 CFR 1.102(e), see MPEP § 708.02(b). See subsections I and II below for the requirements for filing a petition to make special based on applicant’s health or age.	

MPEP 708.02(a)    Accelerated Examination

A new application may be granted accelerated examination status under the following conditions:

(A) The application must be filed with a petition to make special under the accelerated examination program accompanied by either the fee set forth in 37 CFR 1.17(h)  or a statement that the claimed subject matter is directed to environmental quality, the development or conservation of energy resources, or countering terrorism. See 37 CFR 1.102(c)(2). Applicant should use form PTO/SB/28 for filing the petition…

(F) The claims must be directed to a single invention. If the USPTO determines that all the claims presented are not directed to a single invention, applicant must make an election without traverse in a telephonic interview. The petition must include a statement that applicant will agree to make an election without traverse in a telephonic interview. See form PTO/SB/28.

(G) The applicant must be willing to have an interview (including an interview before a first Office action) to discuss the prior art and any potential rejections or objections with the intention of clarifying and possibly resolving all issues with respect to patentability at that time. The petition must include a statement that applicant will agree to have such an interview when requested by the examiner. See form PTO/SB/28.

(H) At the time of filing, applicant must provide a statement that a preexamination search was conducted, including an identification of the field of search by group/subgroup of the Cooperative Patent Classification for utility applications or class/subclass of the U.S. Patent Classification for design applications and the date of the search, where applicable. For database searches, applicant must provide the search logic or chemical structure or sequence used as a query, the name of the file or files searched and the database service, and the date of the search.

(I) At the time of filing, applicant must provide in support of the petition an accelerated examination support document.

37 C.F.R. 1.102   Advancement of examination.

(a) Applications will not be advanced out of turn for examination or for further action except as provided by this part, or upon order of the Director to expedite the business of the Office, or upon filing of a request under paragraph (b) or (e) of this section or upon filing a petition or request under paragraph (c) or (d) of this section with a showing which, in the opinion of the Director, will justify so advancing it.
(b) Applications wherein the inventions are deemed of peculiar importance to some branch of the public service and the head of some department of the Government requests immediate action for that reason, may be advanced for examination.
(c) A petition to make an application special may be filed without a fee if the basis for the petition is:
(1) The applicant’s age or health; or
(2) That the invention will materially:
(i) Enhance the quality of the environment;
(ii) Contribute to the development or conservation of energy resources; or
(iii) Contribute to countering terrorism.
(d) A petition to make an application special on grounds other than those referred to in paragraph (c) of this section must be accompanied by the fee set forth in § 1.17(h).
(e) A request for prioritized examination under this paragraph must comply with the requirements of this paragraph and be accompanied by the prioritized examination fee set forth in § 1.17(c), the processing fee set forth in § 1.17(i), and if not already paid, the publication fee set forth in § 1.18(d)… A request for prioritized examination must also comply with the requirements of paragraph (e)(1) or paragraph (e)(2) of this section...


ANALYSIS AND DECISION


A request for expedited examination is a request to alter the normal order of examination, see MPEP 708 and 37 CFR 1.102.  This request does not identify any basis included in 37 CFR 1.102 (e.g., applicant’s age or health, enhance the quality of the environment, contribute to the development or conservation of energy resources; or contribute to countering terrorism).  Neither are the requirements met for a Petition to Make Special, see MPEP 708.02.

In addition, it should be noted that the Applicant’s response to a non-final rejection has been entered and forwarded to the examiner of record.


Accordingly, the petition is DISMISSED. 

Applicant is given a time period of 2-months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Gail Hayes at (571) 272-3591.

/GAIL O HAYES/Quality Assurance Specialist, Art Unit 2100